                                                                   Case 8:14-bk-14105-SC            Doc 799 Filed 10/10/19 Entered 10/10/19 17:50:28             Desc
                                                                                                     Main Document    Page 1 of 22


                                                                   1   Jeremy V. Richards (CA Bar No. 102300)
                                                                       Teddy M. Kapur (CA Bar No. 242486)
                                                                   2   PACHULSKI STANG ZIEHL & JONES LLP
                                                                       10100 Santa Monica Blvd., 13th Floor
                                                                   3   Los Angeles, CA 90067
                                                                       Telephone: 310/277-6910
                                                                   4   Facsimile: 310/201-0760
                                                                       E-mail: jrichards@pszjlaw.com
                                                                   5            tkapur@pszjlaw.com
                                                                       Attorneys for Richard M. Pachulski,
                                                                   6   Plan Administrator and former Chapter 11
                                                                       Trustee for Randall William Blanchard
                                                                   7

                                                                   8   Robert J. Berens (CA Bar No. 141647)
                                                                       SMTD LAW LLP
                                                                   9   17901 Von Karman Avenue, Suite 500
                                                                       Irvine, CA 92614
                                                                  10   Telephone:     (949) 537-3800
                                                                       Facsimile:     (949) 537-3822
                                                                  11   E-mail: rberens@smtdlaw.com
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                       Attorneys for SMTD LAW LLP
                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                UNITED STATES BANKRUPTCY COURT
                                           ATTORNEYS AT LAW




                                                                  14                                 CENTRAL DISTRICT OF CALIFORNIA

                                                                  15                                          SANTA ANA DIVISION

                                                                  16    In re:                                            Case No.: 8:14-bk-14105-SC

                                                                  17    RANDALL WILLIAM BLANCHARD,                        Chapter 11

                                                                  18                      Debtor.                         JOINT STATUS REPORT REGARDING
                                                                                                                          SMTD LAW’S ALLEGED CLAIMS AGAINST
                                                                  19                                                      THE HOLD BACK FUNDS

                                                                  20                                                      Hearing Date
                                                                                                                          Date:       October 24, 2019
                                                                  21                                                      Time:       11:00 a.m.
                                                                                                                          Place:      Courtroom 5C
                                                                  22                                                                  411 West Fourth Street
                                                                                                                                      Santa Ana, California
                                                                  23                                                      Judge:      Honorable Scott C. Clarkson

                                                                  24

                                                                  25

                                                                  26             Richard M. Pachulski, as the Plan Administrator (the “Plan Administrator”) for the bankruptcy

                                                                  27   estate of Randall William Blanchard (“Blanchard”) and SMTD LAW LLP (“SMTD”) hereby submit

                                                                  28   their Joint Status Report pursuant to the Court’s Order Approving Distribution of Proceeds, Subject


                                                                       DOCS_LA:325002.4 68704/003
                                                                   Case 8:14-bk-14105-SC         Doc 799 Filed 10/10/19 Entered 10/10/19 17:50:28               Desc
                                                                                                  Main Document    Page 2 of 22


                                                                   1   to Hold Back of Funds [Docket No. 796] (the “Hold Back Order”). Capitalized terms not otherwise

                                                                   2   defined herein shall have the same meaning as set forth in the Motion for Approval of Distribution of

                                                                   3   Seasmoke Project Proceeds [Docket No. 785] (the “Motion”).

                                                                   4           On August 29, 2019, SMTD filed an objection to the Motion [Docket No. 790] (the “SMTD

                                                                   5   Objection”). Pursuant to the SMTD Objection, SMTD sought to recover $129,278.18 from the

                                                                   6   Seller’s Net Proceeds arising from the disposition of the Seasmoke Project named Loynes Beach

                                                                   7   Partners, LLC (“Loynes Beach”). The Hold Back Order instructed the Plan Administrator to hold

                                                                   8   back and reserve $150,000 from the Seller’s Net Proceeds (the “Hold Back”) with respect to SMTD’s

                                                                   9   claim for attorneys’ fees and costs. The Hold Back Order further instructed counsel for the Plan

                                                                  10   Administrator and SMTD to meet and confer and file a status report with respect to the settlement

                                                                  11   negotiations between the Plan Administrator and SMTD concerning the SMTD Objection.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           Counsel for SMTD and the Plan Administrator have met and conferred, and they have not been
                                        LOS ANGELES, CALIFORNIA




                                                                  13   able to reach a resolution with respect to SMTD’s claim to attorneys’ fees and costs to be paid from
                                           ATTORNEYS AT LAW




                                                                  14   the Hold Back.

                                                                  15      I.       Plan Administrator’s Position

                                                                  16           The Plan Administrator does not have a financial interest in the Hold Back, and on

                                                                  17   September 25, 2019, he filed a motion to deposit the Hold Back into the Court’s registry [Docket

                                                                  18   No. 798].

                                                                  19           The operating agreements of Loynes Beach Partners and Seasmoke Partners-Studebaker, LLC

                                                                  20   (“Seasmoke Partners-Studebaker”) govern the distribution of the Seller’s Net Proceeds, and they both

                                                                  21   call for payments to creditors of each company in the waterfall of distributions. See Motion at 7-9.

                                                                  22   As detailed below, the Plan Administrator has received contradictory information about the amount of

                                                                  23   SMTD’s claim. The Plan Administrator has not received verified invoices from SMTD, and he is

                                                                  24   therefore unable to determine the amount of fees and expenses SMTD incurred in performing services

                                                                  25   for Loynes Beach or Seasmoke Partners-Studebaker.

                                                                  26           Attached hereto as Exhibit A is a copy of a letter dated July 22, 2019 that SMTD Law submitted

                                                                  27   to FATCO in connection with the closing of the Loynes Beach transaction (the “Demand Letter”).

                                                                  28


                                                                                                                       2
                                                                   Case 8:14-bk-14105-SC           Doc 799 Filed 10/10/19 Entered 10/10/19 17:50:28               Desc
                                                                                                    Main Document    Page 3 of 22


                                                                   1   The Demand Letter states, “Pursuant to my firm’s fee agreement with the sellers, my firm is currently

                                                                   2   owed the amount of $33,560 for outstanding fees and costs.”

                                                                   3             Attached hereto as Exhibit B is a copy of supplemental escrow instructions dated July 22, 2019

                                                                   4   that were submitted to FATCO by Loynes Beach in connection with the sale (the “Supplemental

                                                                   5   Escrow Instructions”). The Supplemental Escrow Instructions were signed by Blanchard (in his role

                                                                   6   as Manager) and each of the members of Loynes Beach, and it instructs FATCO to ignore the Demand

                                                                   7   Letter.

                                                                   8             On August 29, 2019, SMTD filed the SMTD Objection, which asserted a claim in the amount

                                                                   9   of $129,278.18.

                                                                  10             Attached hereto as Exhibit C is a copy of a letter dated October 3, 2019 from the Oversight

                                                                  11   Committee appointed pursuant to the Plan to Teddy Kapur as counsel for the Plan Administrator (the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   “Oversight Committee Letter”). The Oversight Committee explains that it reviewed the invoices
                                        LOS ANGELES, CALIFORNIA




                                                                  13   submitted by SMTD Law and would support a payment to SMTD Law in the amount of $18,320. The
                                           ATTORNEYS AT LAW




                                                                  14   Oversight Committee found that SMTD Law incurred fees and expenses in the amount of $7,160 for

                                                                  15   Loynes Beach and an additional $11,160 for the “Carson Project,” which is the Seasmoke Project

                                                                  16   referred to as Plenitude Holdings, LLC. The Oversight Committee Letter included an attachment of

                                                                  17   SMTD Law invoices, and the invoices have been excluded from Exhibit C to respect potential

                                                                  18   attorney-client information.

                                                                  19             Attached hereto as Exhibit D is a copy of a letter dated October 8, 2019 from Blanchard to

                                                                  20   Chris Morrow of SMTD Law (the “Blanchard Letter”). The Blanchard Letter explains that SMTD

                                                                  21   performed services on behalf of various entities that are managed by Seasmoke Partners, LLC, and

                                                                  22   Blanchard authorizes payment of $81,080 to SMTD. The Blanchard Letter authorizes payment to

                                                                  23   SMTD Law for legal services performed for Seasmoke Partners. Seasmoke Partners has a membership

                                                                  24   interest in Seasmoke Partners-Studebaker, as well as other entities. The Blanchard Letter, however,

                                                                  25   does not identify the amounts specifically incurred for tasks related to Loynes Beach or Seasmoke

                                                                  26   Partners-Studebaker. Accordingly, the Plan Administrator is unable to determine from the Blanchard

                                                                  27   Letter how much is due to SMTD from the Hold Back.

                                                                  28


                                                                                                                         3
                                                                   Case 8:14-bk-14105-SC          Doc 799 Filed 10/10/19 Entered 10/10/19 17:50:28                Desc
                                                                                                   Main Document    Page 4 of 22


                                                                   1            The Demand Letter, Supplemental Escrow Instructions, SMTD Objection, Oversight

                                                                   2   Committee Letter, and Blanchard Letter all point to different amounts of legal fees due to SMTD.

                                                                   3   Given this uncertainty, the Plan Administrator is willing to release a portion of the Seller’s Net

                                                                   4   Proceeds to SMTD Law on account of its claim, but the parties have been unable to reach agreement

                                                                   5   as to the appropriate amount.

                                                                   6      II.      SMTD’s Position

                                                                   7            Exhibit “A” attached hereto is Chris Morrow’s July 22, 2019 letter to First American Title Ins.

                                                                   8   Co. This letter was sent as part of an agreement with Randy Blanchard, as manager, and other partners

                                                                   9   for some monies to be paid from the proceeds from the sale of the Loynes Beach property with

                                                                  10   additional amounts to be paid to SMTD from other properties that were going to close. The agreement

                                                                  11   with Mr. Blanchard and other partners was that SMTD’s fees would be paid in full. This letter was
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   not a limitation of the amount of fees and costs that were due to SMTD.
                                        LOS ANGELES, CALIFORNIA




                                                                  13            SMTD has reviewed Exhibit “C” attached hereto and disagrees that the amount of fees and
                                           ATTORNEYS AT LAW




                                                                  14   costs incurred to represent Mr. Blanchard and his various entities and other members involved in the

                                                                  15   Loynes Beach project amounts to $18,320.

                                                                  16            Mr. Blanchard agrees that $81,080.00 should be paid to SMTD, which was memorialized in

                                                                  17   his October 8, 2019 letter to Chris Morrow with SMTD. See Exhibit “D” attached hereto. The Plan

                                                                  18   Administrator has not agreed to make this payment to SMTD, and this agreed-upon payment would

                                                                  19   have resolved this fee dispute as to the Hold Back Funds. Rather, SMTD Law asserts that the Plan

                                                                  20   Administrator wants to continue this fee dispute.

                                                                  21            SMTD has formally demanded arbitration of this fee dispute. Specifically, SMTD sent a

                                                                  22   Notice of Client’s Right to Fee Arbitration, dated October 8, 2019 (the “Demand for Arbitration”) to

                                                                  23   Mr. Blanchard, as the manager of several LLC’s. See Exhibit “E” attached hereto and incorporated

                                                                  24   herein by this reference. SMTD’s Demand for Arbitration states that SMTD is owed $129,271.

                                                                  25   However, as provided in the terms of the “Arbitration” provisions in the Engagement Agreement, dated

                                                                  26   November 15, 2016 (the “Engagement Agreement”), SMTD will seek reasonable attorneys’ fees,

                                                                  27   expenses and costs for having to enforce the terms in its Engagement Agreement. See Exhibit “2” to

                                                                  28   the Affidavit of Chris Morrow, dated August 29, 2019 [Doc. 790-1].


                                                                                                                         4
                                                                   Case 8:14-bk-14105-SC        Doc 799 Filed 10/10/19 Entered 10/10/19 17:50:28               Desc
                                                                                                 Main Document    Page 5 of 22


                                                                   1          SMTD understands that Mr. Blanchard, as manager, and the other individuals and entities that

                                                                   2   have signed SMTD’s Engagement Agreement have agreed to arbitrate this fee dispute as requested in

                                                                   3   the Demand for Arbitration. However, if there is no agreement by the applicable parties to arbitrate

                                                                   4   this matter pursuant to the Demand for Arbitration (which references the arbitration program run by

                                                                   5   the Orange County Bar Assoc.), then SMTD demands arbitration of the applicable parties’ dispute

                                                                   6   over the attorneys’ fees and costs due to SMTD pursuant to the terms of the Arbitration provisions in

                                                                   7   the Engagement Agreement.

                                                                   8

                                                                   9   DATED: October 10, 2019                     PACHULSKI STANG ZIEHL & JONES LLP

                                                                  10
                                                                                                                   By:       /s/ Teddy M. Kapur ____________________
                                                                  11                                                        Teddy M. Kapur, Esq.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                               Attorneys for Richard M. Pachulski,
                                                                                                                   Plan Administrator and former Chapter 11
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                               Trustee for Randall William Blanchard
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15   DATED: October 10, 2019                     SMTD LAW LLP
                                                                  16
                                                                                                                   By:      /s/ Robert J. Berens
                                                                  17                                                      Robert J. Berens, Esq.

                                                                  18                                                      Attorneys for SMTD LAW LLP
                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                                                                      5
Case 8:14-bk-14105-SC   Doc 799 Filed 10/10/19 Entered 10/10/19 17:50:28   Desc
                         Main Document    Page 6 of 22




                 EXHIBIT A
       Case 8:14-bk-14105-SC          Doc 799 Filed 10/10/19 Entered 10/10/19 17:50:28                           Desc
                                       2019/07/22 09:55:54
                                       Main Document    Page 72 of/2
                                                                   22




           e
SMTD LAW LLP
                                                                                           17901 Von Karman Avenue I Suite 500
                                                                                           Irvine, CA 92614
                                                                                           (949) 537-3800
                                                                                           (949) 537-3822 (f)
                                                                                                                   ·




SALAMIRAD •MOR.ROW• TIMPANE • DUNN


                                                        July 22, 2019


              (Via Facsimile 877-461-2088)                         Via Email
                                                                   (randy@sanddollarpartners.com and
                                                                  stcven@sanddollarpartners.com)

              Kelly Simoneau                                      Randy Blanchard
              First American Title Insurance Company              Steven Blanchard
              3281 E. Guasti Road, Suite 440                      Loynes Beach Partners, LLC
              Ontario, CA 91761


                    Re:     Escrow File No. NCS-775251-0NTl


             Dear Ms. Simoneau:

             In furtherance of my voice message, SMID Law LLP has been counsel to Loynes Beach
             Partners, LLC concerning the property commonly referred to as the Loynes/Studebaker
             property in Long Beach California, which is the subject of the above-referenced escrow.
             Pursuant to my firm's fee agreement with the sellers, my firm is currently owed the amount
             of $33,560 for outstanding fees and costs. A copy of this demand for payment is being
             simultaneously sent to Randy and Steven Blanchard via email

             If you require additional information, please contact me at 949-537-3809. Otherwise,
             please have payment issued to SMTD Law lLP at the address above.

                                                                 Sincerely,

                                                                 SMTDLAWLLP




                                                                 Christopher Morrow




                                                  www. s m tdl aw.·c:orn

                                             I 1tv1N6   •   O·AKLAHD •   PMOl:NIK
Case 8:14-bk-14105-SC   Doc 799 Filed 10/10/19 Entered 10/10/19 17:50:28   Desc
                         Main Document    Page 8 of 22




                  EXHIBIT B
•   Case 8:14-bk-14105-SC           Doc 799 Filed 10/10/19 Entered 10/10/19 17:50:28
                                     Main Document    Page 9 of 22
                                                                                                             Desc




                               First American Tdle Insurance Company
                                             National Commercial Services
                                    3281 E Guastl Road, SUlte 440, Ontario, CA 91761
                                          (909)51o-6206 - Fax {877)"161-2088


                                 SUPPLEMENTAL ESCROW INSTRUcnONS

      To: First Amerk:an 11tte Insurance Company National                                           07/22/2019
      Commerclal Services
                                                                              Ale No: NCS-775251-0NTl (KS)

      Re: Loynes/Studebaker1 Long Beach, CA

      SMTD LAW LLP INVOICE: Escrow Holder is hereby authortzed and Instructed to Ignore the Invoice
      rerelved July 22, 2019 from SMTD I.AW LLP, a copy of which is attached hereto, and not disburse any funds to
      SMTD I.AW LLP. Parties relieve Escrow Holder of any llablllty payment whether due or not to SMTD LAW ULP as
      parties will handle outside of est:.r<NI.

      PROCEEDS DUE LOYNES BEACH PARTNERS, LLC: Escrow Holder is hereby authorized and Instructed
      to disburse any and all proceeds due Loynes Beach Partners, LLC, to Pachusld stang Zlehl & Jones Olent Trust
      account

      Agreed to:


      Loynes Beach Partners, UC, a

      California limited liability company




      By: Seasmoke Partners, UC, a

      callfornia limited liability company




          Randall W. Blanchard, Manager



      Members:



                                                           Page lrA 3




                                             ..   - ... - -----· - ·---- ··- - - - -     - - --- --··· ----      -- ·-· - ····-··--·
-·- .. ...
  I          Case 8:14-bk-14105-SC           Doc 799 Filed 10/10/19 Entered 10/10/19 17:50:28                 Desc
                                             Main Document     Page 10 of 22




                Seasmoke Partners- Studebaker, LLC, a

                California limited liability company



                By:~

                   Randall W. Blanchard, Manager



               fischbeck Properties, LLC, a
               California limited liablllty company



               By:_____________~---~~~~~

                   Jeff Flschbeck, Manager



               Vtsta Bahn Partners, llC, a

               Callfornla limited Habllity company



               By:_ _ _ _ _ _ _ _ _ __

                   Sean Masterson, Manager



               Zanebeack Investments, LLC, a

               California limited HabJlity company




                   Steven W. Blanchard, Manager



                                                          Page 2Df 3




                                                                         ____ ___ ______
                                                                                  .........   .._. ___   ..      .... -···--·   ....   ____ _
 Case 8:14-bk-14105-SC               Doc 799 Filed 10/10/19 Entered 10/10/19 17:50:28          Desc
                                     Main Document     Page 11 of 22


First American T'rtle Insurance Company National Commercial Services   FIie No.:NCS-775251-0NTl {KS)


Seasmoke Partners - Studebaker, LLC, a

California limited liability company




By:_ _ _ _ _ _ _ _ _ __

   Randall W. Blanchard, Manager




Fischbeck Properties L , a
California limited Ii   company




Vista Bahn Partners, LLC, a

California limited liability company




By:·-------~~---
   Sean Masterson, Manager




Zanebeack Investments, LLC, a

California limited liability company




By: _ _ _ _ _ _ _ _ _ _ __

   Steven W. Blanchard, Manager




                                                      Page 2of 3
Case 8:14-bk-14105-SC               Doc 799 Filed 10/10/19 Entered 10/10/19 17:50:28         Desc
                                    Main Document     Page 12 of 22


First American 11tle Insurance Company National Commercial Services   File No. :NCS-775251-0Nn (KS)


Seasmoke Partners - Studebaker, LLC, a

California limited liability company




By:_ _ _ _ _ _ _ _ _ __

   Randall W. Blanchard, Manager




Fischbeck Properties, LLC. a
California limited liability company




By: _ _ _ _ _ _ _ _ _ __

   Jeff Fischbeck, Manager




Vista Bahn Partners. LLC, a

California limited liability company




   Sean Masterson, Manager




Zanebeack Investments, LLC, a

California limited liability company



By: _ _ _ _ _ _ _ _ _ _ __

   Steven W. Blanchard, Manager




                                                      Page 2 of 3
Case 8:14-bk-14105-SC                 Doc 799 Filed 10/10/19 Entered 10/10/19 17:50:28        Desc
                                      Main Document     Page 13 of 22


First American Title Insurance Company National Commercial Services     File No.:NCS-775251-0Nn (KS)




             ALL OTHER TERMS AND CONDITIONS OF THIS ESCROW WILL REMAIN THE SAME.




                                                      Page 3 of 3




         -   ·-···-   ----· ---   -----------------------------------
       Case 8:14-bk-14105-SC          Doc 799 Filed 10/10/19 Entered 10/10/19 17:50:28                           Desc
                                       2019/07/22
                                      Main        09:55:54
                                           Document           2 of/222
                                                        Page 14




           e
SMTD LAW LLP
                                                                                           17901 Von Karman Avenue I Suite 500
                                                                                           Irvine, CA 92614
                                                                                           (949) 537-3800
                                                                                           (949) 537-3822 (f)
                                                                                                                   ·




SALAMIRAD •MOR.ROW• TIMPANE • DUNN


                                                        July 22, 2019


              (Via Facsimile 877-461-2088)                         Via Email
                                                                   (randy@sanddollarpartners.com and
                                                                  stcven@sanddollarpartners.com)

              Kelly Simoneau                                      Randy Blanchard
              First American Title Insurance Company              Steven Blanchard
              3281 E. Guasti Road, Suite 440                      Loynes Beach Partners, LLC
              Ontario, CA 91761


                    Re:     Escrow File No. NCS-775251-0NTl


             Dear Ms. Simoneau:

             In furtherance of my voice message, SMID Law LLP has been counsel to Loynes Beach
             Partners, LLC concerning the property commonly referred to as the Loynes/Studebaker
             property in Long Beach California, which is the subject of the above-referenced escrow.
             Pursuant to my firm's fee agreement with the sellers, my firm is currently owed the amount
             of $33,560 for outstanding fees and costs. A copy of this demand for payment is being
             simultaneously sent to Randy and Steven Blanchard via email

             If you require additional information, please contact me at 949-537-3809. Otherwise,
             please have payment issued to SMTD Law lLP at the address above.

                                                                 Sincerely,

                                                                 SMTDLAWLLP




                                                                 Christopher Morrow




                                                  www. s m tdl aw.·c:orn

                                             I 1tv1N6   •   O·AKLAHD •   PMOl:NIK
Case 8:14-bk-14105-SC   Doc 799 Filed 10/10/19 Entered 10/10/19 17:50:28   Desc
                        Main Document     Page 15 of 22




                 EXHIBIT C
Case 8:14-bk-14105-SC   Doc 799 Filed 10/10/19 Entered 10/10/19 17:50:28   Desc
                        Main Document     Page 16 of 22
Case 8:14-bk-14105-SC   Doc 799 Filed 10/10/19 Entered 10/10/19 17:50:28   Desc
                        Main Document     Page 17 of 22




                 EXHIBIT D
Case 8:14-bk-14105-SC   Doc 799 Filed 10/10/19 Entered 10/10/19 17:50:28   Desc
                        Main Document     Page 18 of 22
Case 8:14-bk-14105-SC   Doc 799 Filed 10/10/19 Entered 10/10/19 17:50:28   Desc
                        Main Document     Page 19 of 22




                  EXHIBIT E
         Case 8:14-bk-14105-SC                    Doc 799 Filed 10/10/19 Entered 10/10/19 17:50:28                                   Desc
                                                  Main Document     Page 21 of 22
                                                PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                10100 Santa Monica Blvd., #1300, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled (specify): JOINT STATUS REPORT REGARDING SMTD
LAW’S ALLEGED CLAIMS AGAINST THE HOLD BACK FUNDS will be served or was served (a) on the judge
in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
October 10, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
                                                                                  Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On October 10, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
completed no later than 24 hours after the document is filed.


                                                                                  Service information continued on attached pg.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) October 10, 2019, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

 Via Federal Express:
 Hon. Scott Clarkson
 United States Bankruptcy Court
 411 W. Fourth Street, Courtroom 5-C
 Santa Ana, CA 92701
                                                                                  Service information continued on attached pg.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

   October 10, 2019                   Nancy H. Brown                                              /s/ Nancy H. Brown
   Date                               Printed Name                                                Signature




This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                F 9013-3.1.PROOF.SERVICE
DOCS_LA:325002.4 68704/003
         Case 8:14-bk-14105-SC                    Doc 799 Filed 10/10/19 Entered 10/10/19 17:50:28                                   Desc
                                                  Main Document     Page 22 of 22
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

         Reem J Bello rbello@wgllp.com, kadele@wgllp.com;vrosales@wgllp.com;cyoshonis@wgllp.com;cbmeeker@gmail.com
         Robert J Berens rjb@smtdlaw.com, srodriguez@smtdlaw.com
         Jess R Bressi jess.bressi@dentons.com, kimberly.sigismondo@dentons.com
         Frank Cadigan frank.cadigan@usdoj.gov
         Greg P Campbell ch11ecf@aldridgepite.com, gc@ecf.inforuptcy.com;gcampbell@aldridgepite.com
         Candace Carlyon ccarlyon@clarkhill.com, Crobertson@clarkhill.com;nrodriguez@clarkhill.com
         Paul B George , beldingt@lanepowell.com
         Paul B George docketing-pdx@lanepowell.com, beldingt@lanepowell.com
         Jeffrey I Golden jgolden@wgllp.com, kadele@wgllp.com;vrosales@lwgfllp.com;cbmeeker@gmail.com
         Nancy S Goldenberg nancy.goldenberg@usdoj.gov
         Jeffrey M Goldman goldmanj@pepperlaw.com, allenjs@pepperlaw.com
         Jacob C Gonzales jgonzales@weintraub.com, gwaldron@weintraub.com;lgraham@weintraub.com;autodocket@weintraub.com;shamada@weintraub.com
         Matthew Grimshaw mgrimshaw@marshackhays.com, 8649808420@filings.docketbird.com
         Christopher H Hart chart@schnader.com, nwhite@schnader.com
         Garrick A Hollander ghollander@wcghlaw.com, pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
         Teddy M Kapur tkapur@pszjlaw.com
         Ori Katz okatz@sheppardmullin.com, cshulman@sheppardmullin.com;ezisholtz@sheppardmullin.com;lsegura@sheppardmullin.com
         Alan J Kessel kessela@pepperlaw.com, philipsj@pepperlaw.com
         Jeannie Kim jkim@buchalter.com
         Kay S Kress kressk@pepperlaw.com, henrys@pepperlaw.com
         Adam J McNeile adam@kbklegal.com, sean@kbklegal.com
         Randall P Mroczynski randym@cookseylaw.com
         Brett Ramsaur brett@ramsaurlaw.com, martha.araki@gmail.com;info@ramsaurlaw.com
         Jeremy V Richards jrichards@pszjlaw.com, bdassa@pszjlaw.com;imorris@pszjlaw.com
         Todd C. Ringstad becky@ringstadlaw.com, arlene@ringstadlaw.com
         Michael G Spector mgspector@aol.com, mgslawoffice@aol.com
         United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
         Marc J Winthrop mwinthrop@wcghlaw.com, pj@wcghlaw.com;jmartinez@wcghlaw.com


     2. SERVED BY UNITED STATES MAIL:

 Gary Waldron                                                                 Christopher Morrow
 Jacob Gonzales                                                               Robert J. Berens
 weintraub tobin chediak coleman grodin                                       SMTD Law LLP
 23 Corporate Plaza Drive, Suite 200                                          17901 Von Karman Avenue, Suite 500
 Newport Beach, CA 92660                                                      Irvine, CA 92614
 Jeff Fischbeck                                                               John Ullom
 Fishbeck Properties, LLC                                                     2316 NE Redmond-Fall City Road
 2 Salinger Court                                                             Suite 628
 Coto De Caza, CA 92679                                                       Redmond, WA 98053
 Steven Blanchard                                                             John Beed
 3216 Idaho Place                                                             17572 Beckwall Lane
 Costa Mesa, CA 92626                                                         Huntington Beach, CA 92649
 Randall Blanchard                                                            Sean Masterson
 Seasmoke Partners, LLC                                                       Vista Bahn Partners, LLC
 2222 Martin, Suite 160                                                       1830 Port Wheeler Place
 Irvine, CA 92612                                                             Newport Beach, CA 92660




This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                F 9013-3.1.PROOF.SERVICE
DOCS_LA:325002.4 68704/003
